Spalding, J.,
though concurring with the other members of the court sitting in the case, in the decree dismissing the bill, holding that the original decree was correct, and sustained by the proof in the case, dissented from so much of the opinion of the court as denies to a court of chancery, on a bill of review, the power to examine and pass upon the testimony, when the *279facts have been found by the original decree. He admitted the practice had prevailed to some extent in Ohio, as was held by the court, but insisted that it operated injuriously; and so far as he was concerned, he desired it to be considered an open question.'